Citation Nr: 1020990	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's L3 transverse process fracture residuals, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1976 to July 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's L3 
transverse process fracture residuals.  In September 2009, 
the Board remanded the Veteran's claim to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his service-connected L3 fracture 
residuals warrant assignment of an evaluation in excess of 20 
percent.  In his May 2010 Appellant's Post-Remand Brief, the 
accredited representative advances that the Veteran has been 
diagnosed with lumbar spine degenerative disc disease and 
which supports the assignment of an increased evaluation 
under the diagnostic criteria applicable to spinal fracture 
residuals and/or lumbar spine degenerative disc disease.  

The accredited representative's Appellant's Post-Remand Brief 
can be reasonably construed as an informal claim of 
entitlement to service connection for lumbar spine 
degenerative disc disease.  The RO has not had an opportunity 
to address that issue.  The Board finds that the issue of 
service connection for lumbar spine degenerative disc disease 
to be inextricably intertwined with the certified issue of an 
increased evaluation for the Veteran's L3 transverse process 
fracture residuals.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  
The report of an October 2009 VA examination for compensation 
purposes states that the Veteran related that he "can't do 
nothing, I can't get a job."  He reported receiving ongoing 
treatment for his service-connected spinal disabilities.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when entitlement to a total 
rating for compensation purposes based on individual 
unemployability is raised during the adjudicatory process of 
evaluating the underlying disability, it is part of the claim 
for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:  

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his lumbar spine after 
October 2009.  Upon receipt of the 
requested information and the appropriate 
releases, then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation, not already of 
record, for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after October 2009, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then adjudicate the issue of service 
connection for lumbar spine degenerative 
disc disease.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

4.  Then readjudicate the issue of an 
increased evaluation for the Veteran's L3 
transverse process fracture residuals 
with express consideration of the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

